          Case 1:19-cr-00676-PGG Document 52 Filed 09/02/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

             -against-
                                                                 ORDER
ALEXEI SAAB,
                                                             19 Cr. 676 (PGG)
                           Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               The telephone conference currently scheduled for September 2, 2020 will take

place on September 18, 2020 at 10:30 a.m. The parties are directed to dial 888-363-4749 to

participate, and to enter the access/security code 6212642. The press and public may obtain

access to the telephone conference by dialing the same number and using the same

access/security code. No later than September 14, 2020, the parties must email

GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will use

to dial into the conference so that the Court knows which numbers to un-mute during the call.

The email should include the case name and case number in the subject line.

               Upon the application of the United States of America, by and through Assistant

United States Attorney Michael Krouse, and with the consent of Defendant, by and through his

counsel, Marlon Kirton, and pursuant to Standing Order In Re: Coronavirus/COVID-19

Pandemic, No. 20 Misc. 196 (June 11, 2020), it is ORDERED that the time from September 1,

2020 through September 18, 2020 is excluded under the Speedy Trial Act, 18 U.S.C.

§ 3161(h)(7)(A), in the interests of justice. The ends of justice served by the granting of this
         Case 1:19-cr-00676-PGG Document 52 Filed 09/02/20 Page 2 of 2




continuance outweigh the interest of the public and the Defendant in a speedy trial, because it

will allow the Defendant time to prepare his pretrial motions and continue reviewing discovery.

Dated: New York, New York
       September 1, 2020
